

Exhibit 10.29



Third Point Reinsurance Ltd. Director Compensation Policy
The Compensation Committee of the Board of Directors (the “Board”) of Third
Point Reinsurance Ltd. (the “Company”) has adopted the following compensation
policy as of November 6, 2013, for independent directors of the Company and its
subsidiaries. The compensation policy has been developed to compensate certain
independent directors of the Company for their time, commitment and
contributions to the Board and to the boards of director of any subsidiaries of
the Company on which they serve. This policy shall apply to directors of the
Company who are not employees of the Company or any of its subsidiaries and who
are not affiliated with KEP TP Holdings, L.P., KIA TP Holdings, L.P., Pine Brook
LVR, L.P., Daniel S. Loeb, or any of their respective affiliates (each, an
“Independent Director”).
1.
Director Compensation.

(a)    Cash Compensation. Independent Directors shall be paid a cash retainer of
$100,000 per year (or $117,500, in the case of the chairman of the Audit
Committee of the Board), payable quarterly in arrears on or about March 31st,
June 30th, September 30th and December 31st, for each calendar year of service
on the Board. Cash retainers for partial years of service shall be pro-rated to
reflect the number of days served by an Independent Director during any such
year. The first payment made pursuant to this section shall be paid on or around
December 31, 2013. Board members will also be entitled to receive reimbursement
for reasonable expenses that are incurred in connection with their functions as
a director of the Company.
(b)    Equity Based Compensation. Each Independent Director shall receive an
annual grant of $100,000 (or $117,500, in the case of the chairman of the Audit
Committee of the Board) worth of restricted shares of the Company, calculated
based on the fair market value of a common share of the Company, par value
US$0.10 per share, on the date on which such restricted shares are granted (the
“Grant Date”). Each annual restricted share grant shall typically be made on or
around the date of the annual meeting of shareholders, except that the first
annual grant (the “Initial Grant”) will be made on or about the date this policy
is adopted by the Board. Restricted share grants for partial years of service
(other than the Initial Grant) shall be pro-rated to reflect the number of days
served by an Independent Director during any such year and shall typically be
made on or around the date on which the Independent Director begins his or her
service on the Board. Such restricted shares will be granted under and subject
to the terms and conditions of the Third Point Reinsurance Ltd. 2013 Omnibus
Incentive Plan (the “Plan”) and the applicable award agreement entered into
between the Company and the Independent Director, including, without limitation,
the vesting and forfeiture provisions contained therein. Generally, such
restricted shares shall vest on December 31 of the



 




--------------------------------------------------------------------------------



calendar year in which the grant is made (or, in the case of the Initial Grants,
on December 31, 2014), subject to the Independent Director’s continued service
on the Board through such vesting date.
2.
This policy may be amended, revised or terminated by the Board at any time and
from time to time.

Adopted November 6, 2013

2
 


